Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT, dated as of March 7, 2019, by and between vTv
Therapeutics LLC, a Delaware limited liability company (the “Company”), and
Stephen L. Holcombe (the “Executive”), and for certain purposes specified
herein, only, vTv Therapeutics Inc., a Delaware corporation (“vTv”).

WHEREAS, the Company desires to continue to employ the Executive, and the
Executive is willing to serve the Company for the period and upon such other
terms and conditions of this Agreement.

NOW, THEREFORE, the Company and the Executive hereby agree as follows:

1.Employment, Duties and Acceptance.

1.1Employment, Duties.  The Company hereby employs the Executive for the Term
(as defined in Section 2.1), to render exclusive and full-time services to the
Company as President and Chief Executive Officer of the Company, and to perform
such other duties consistent with such position as may be assigned to the
Executive by the Board of Directors of the Company (the “Board”).  During the
Term, the Executive shall report solely to the Board.

1.2Acceptance.  The Executive hereby accepts such employment and agrees to
render the services described above.  During the Term, the Executive agrees to
serve the Company faithfully and to the best of the Executive’s ability, to
devote the Executive’s entire business time, energy and skill to such
employment, and to use the Executive’s best efforts, skill and ability to
promote the Company’s interests.  The Executive further agrees to accept
election, and to serve during all or any part of the Term, as an officer or
director of the Company and of any Subsidiary or Affiliate of the Company,
without any compensation therefor other than that specified in this Agreement,
if elected to any such position by the shareholders or by the Board of any
Subsidiary or Affiliate, as the case may be.  The Executive shall not engage in
any other business activity or serve in any industry, trade, professional,
governmental or academic position during the Term, except as may be expressly
approved in advance by the Board in writing or unless set forth on Annex A
hereto. The Executive shall be permitted to serve on the board of an entity that
does not compete with the Company, subject to the advance approval by the Board
and the Executive shall also be permitted to engage in charitable, community or
personal investment activities; provided, that, such activities and investments
do not conflict with or interfere with the Executive’s obligations under this
Agreement and that such investments are in compliance with the Company’s
policies and procedures.

1.3Location.  The duties to be performed by the Executive hereunder shall be
performed primarily at the offices of the Company in North Carolina, subject to
reasonable travel requirements on behalf of the Company.  

 

--------------------------------------------------------------------------------

 

2.Term of Employment; Certain Post-Term Benefits.

2.1The Term.  This Agreement and the term of the Executive’s employment under
this Agreement (the “Term”) shall become effective as of March 7, 2019 (the
“Effective Date”) and will continue until December 31, 2020 (the “Termination
Date”), subject to earlier termination pursuant to Section 4.

2.2End-of-Term Provisions.  Prior to the end of the Term, the Company and the
Executive shall meet to discuss whether the Term should be extended.  The
Company shall have the right at any time, however, to give written notice of
non-renewal of the Term.  In the event of non-renewal of the Term by the Company
and the Executive’s employment is terminated by the Company after the end of the
Term, other than (i) for Cause (as defined below) or (ii) due to death or
Disability (as defined below), then such termination shall be treated as a
termination without Cause and the NC Restricted Period (as such term is defined
in Section 8 of this Agreement) shall be reduced to a period of one year post
termination of employment (the “Reduced NC Restricted Period”).  During such
Reduced NC Restricted Period, the Executive shall receive as severance pay, an
amount equal to the greater of (A) 50% of the payments set forth in Sections
4.4(i) and 4.4(ii) or (B) severance and benefits in accordance with Company
policy as in effect at that time, in each case payable in installments in
accordance with the Company’s normal payroll practices, subject to Executive’s
signing and not revoking the release of claims as set forth in Section 4.6.  If
the Executive’s employment is terminated by the Company after the end of the
Term (x) for Cause, the Executive will not be entitled to receive any severance
or other benefits or (y) due to death or Disability, the Executive will receive
severance and benefits in accordance with Company policy as in effect at that
time.  If the Company is willing to extend the Term and the Executive does not
agree to extend the Term, then upon termination of employment at or after the
end of the Term, the NC Restricted Period shall not be reduced and the Executive
shall not be entitled to receive any severance benefits with respect to such
termination of employment.  For the avoidance of doubt, except for the potential
reduction in the duration of the NC Restricted Period, this Section 2.2 does not
otherwise modify the terms of Sections 6 through 12 of this Agreement
(collectively, the “Restrictive Covenants”) and the Executive shall,
notwithstanding the termination of his employment with the Company, continue to
be bound by the obligations contained therein.

3.Compensation; Benefits; Equity.

3.1Salary.  As compensation for all services to be rendered pursuant to this
Agreement, the Company agrees to pay the Executive a base salary, payable in
accordance with the Company’s normal payroll practices, at the annual rate of
not less than $450,000 less such deductions or amounts to be withheld as
required by applicable law and regulations (the “Base Salary”).  In the event
that the Board, from time to time, increases the Base Salary, such increased
amount shall, from and after the effective date of the increase, constitute
“Base Salary” for purposes of this Agreement.

3.2Incentive Compensation.

2

--------------------------------------------------------------------------------

 

3.2.1Annual Cash Bonus.  Commencing with the 2019 fiscal year, the Executive
shall be eligible to receive, to the extent earned based on individual and
corporate performance as determined in the discretion of the compensation
committee of the Board of Directors of vTv (the “Compensation Committee”), an
annual cash performance bonus (a “Cash Bonus”) in respect of each fiscal year
that ends during the Term.  Executive’s Cash Bonus for each such fiscal year
shall equal up to 50% of his Base Salary in effect at the time such performance
is evaluated. Subject to the Executive’s continued employment at the end of each
applicable fiscal year, the amount earned in respect of any Cash Bonus shall be
determined in the discretion of the Compensation Committee after the end of the
fiscal year for which such Cash Bonus is granted and shall be paid to the
Executive on or prior to March 15th of the following calendar year.

3.2.2Annual Equity Bonus.  Commencing with fiscal year 2019, the Executive shall
be eligible to receive, to the extent earned based on individual and corporate
performance as determined in the discretion of the Compensation Committee, an
annual equity performance bonus (an “Equity Bonus”) for each fiscal year that
ends during the Term.  The type of award shall be determined by the Compensation
Committee in its sole discretion.  If awarded, the Equity Bonus shall be granted
to the Executive on or prior to March 15 of such following
year.  Notwithstanding anything in this Agreement, the Compensation Committee
may, in its sole discretion, provide for payment of an Equity Bonus in cash as
opposed to equity or equity-based compensation, subject to similar vesting
conditions.  With respect to the 2018 Fiscal Year Grant (defined below) and each
Equity Bonus, (i) the portion of such 2018 Fiscal Year Grant and Equity Bonus
that consists of options to purchase Common Stock shall have an exercise price
per share of Common Stock equal to the fair market value of one share of Common
Stock on the date of grant, as determined by the Compensation Committee in its
sole discretion, subject to applicable law and the terms of the vTv 2015 Omnibus
Incentive Plan, as the same shall be in effect from time to time (the “vTv
Plan”); (ii) subject to the Executive’s continued services hereunder, each such
grant will vest and, if applicable, become exercisable with respect to 33.33% of
the shares of Common Stock subject thereto on each of the first three
anniversaries of the applicable grant date, and (iii) the award will have other
customary terms and conditions as are consistent with the vTv Plan and with
applicable law.

3.2.32018 Fiscal Year Grant.  vTv shall grant to the Executive on or within 30
days following the Effective Date a grant of options (the “2018 Fiscal Year
Grant”) to acquire 200,000 shares of Common Stock.  The terms of the 2018 Fiscal
Year Grant will be determined as described in Section 3.2.2.

3.3Business Expenses.  The Company shall pay or reimburse the Executive for all
reasonable expenses actually incurred or paid by the Executive during the Term
in the performance of the Executive’s services under this Agreement, upon
presentation of expense statements or vouchers or such other supporting
information as the Company customarily may require of its officers; provided,
however,

3

--------------------------------------------------------------------------------

 

that the maximum amount available for such expenses during any period may be
fixed in advance by the Board.

3.4Vacation.  During the Term, the Executive shall be entitled to a vacation
period or periods of four (4) weeks during any calendar year taken in accordance
with the vacation policy of the Company during each year of the Term.  

3.5Fringe Benefits.  During the Term, the Executive shall be entitled to all
benefits for which the Executive shall be eligible under any qualified pension
plan, 401(k) plan, group insurance or other so-called “fringe” benefit plan
which the Company provides to its executive employees generally, which benefits
may be amended, modified or terminated in the Company’s sole discretion.

4.Termination.

4.1Death.  If the Executive dies during the Term, the Term shall terminate
forthwith upon the Executive’s death.  The Company shall pay to the Executive’s
estate: (i) any Base Salary earned but not paid; (ii) a Pro Rata Cash Bonus
(defined below), payable at the time and in the manner that Cash Bonuses are
paid to other executives receiving such bonus payment; and (iii) Cash Bonus for
the year prior to the year in which the Executive dies if at the time of death
the Executive has earned a Cash Bonus payment for such prior year and has not
yet been paid such Cash Bonus, which prior year Cash Bonus will be paid at the
time and in the manner such prior year Cash Bonus is paid to other executives
receiving such prior year Cash Bonus.  The Executive shall have no further
rights to any compensation or any other benefits under this Agreement, except to
the extent already earned and vested as of the day immediately prior to his
death, or as is earned, vested, or accrued by virtue of his death.  “Pro Rata
Cash Bonus” shall mean a pro-rata portion of the Cash Bonus granted to the
Executive for the year in which the date of termination occurs equal to a
fraction, the numerator of which is the number of calendar days during such year
through (and including) the date of termination and the denominator of which is
365, with such pro-rata portion earned in an amount based on the degree to which
the applicable performance goals are achieved for the entire year in which the
date of termination occurs.

4.2Disability.  If, during the Term the Executive is unable to perform his
duties hereunder due to a physical or mental incapacity for a period of 6 months
within any 12 month period (hereinafter a “Disability”), the Company shall have
the right at any time thereafter to terminate the Term upon sending written
notice of termination to the Executive.  If the Company elects to terminate the
Term by reason of Disability, the Company shall pay to the Executive promptly
after the notice of termination: (i) any Base Salary earned but not paid; (ii) a
Pro Rata Cash Bonus paid at the time and in the manner such Cash Bonus is paid
to other executives receiving such bonus payment; and (iii) a Cash Bonus for the
year prior to the year in which the Executive is terminated if at the time of
termination the Executive has earned a Cash Bonus payment for such prior year
and has not yet been paid such Cash Bonus, which prior year Cash Bonus will be
paid at the time and in the manner such prior year Cash Bonus is paid to other
executives receiving such prior year Annual Cash Bonus, in each

4

--------------------------------------------------------------------------------

 

case less any other benefits payable to the Executive under any disability plan
provided for hereunder or otherwise furnished to the Executive by the Company.
The Executive shall have no further rights to any compensation or any other
benefits under this Agreement except to the extent already earned and vested as
of the day immediately prior to his termination by reason of Disability, or as
earned, vested, or accrued by virtue of his Disability.

4.3Cause.  The Company may at any time by written notice to the Executive
terminate the Term for “Cause” (as defined below) and, upon such termination,
this Agreement shall terminate and the Executive shall be entitled to receive no
further amounts or benefits hereunder, except for any Base Salary earned but not
paid prior to such termination.  For the purposes of this Agreement, “Cause”
means: (i) continued neglect by the Executive of the Executive’s duties
hereunder, (ii) continued incompetence or unsatisfactory attendance, (iii)
conviction of any felony, (iv) violation of the rules, regulations, procedures
or instructions relating to the conduct of employees, directors, officers and/or
consultants of the Company, (v) willful misconduct by the Executive in
connection with the performance of any material portion of the Executive’s
duties hereunder, (vi) breach of fiduciary obligation owed to the Company or
commission of any act of fraud, embezzlement, disloyalty or defalcation, or
usurpation of a Company opportunity, (vii) breach of any provision of this
Agreement, including any non-competition, non-solicitation and/or
confidentiality provisions hereof, (viii) any act that has a material adverse
effect upon the reputation of and/or the public confidence in the Company, (ix)
failure to comply with a reasonable order, policy or rule that constitutes
material insubordination, (x) engaging in any discriminatory or sexually
harassing behavior, or (xi) using, possessing or being impaired by or under the
influence of illegal drugs or the abuse of controlled substances or alcohol on
the premises of the Company or any of its Subsidiaries or Affiliates or while
working or representing the Company or any of its Subsidiaries or Affiliates.  A
termination for Cause by the Company of any of the events described in clauses
(i), (ii), (iv), (ix), (x) and (xi) shall only be effective on 15 days advance
written notification, providing the Executive the opportunity to cure, if
reasonably capable of cure within said 15-day period; provided, however, that no
such notification is required if the Cause event is not reasonably capable of
cure or the Board determines that its fiduciary obligation requires it to effect
a termination of the Executive for Cause immediately.

4.4Termination by Company without Cause or by the Executive for Good Reason.  If
the Executive’s employment is terminated by the Company without Cause (other
than by reason of death or Disability) or by the Executive for Good Reason (as
defined below), the Term shall terminate and the Executive shall receive: (i) as
severance pay, an amount equal to one times the Base Salary payable in
installments in accordance with the Company’s normal payroll practices, (ii)
continuation for a 12-month period following the date of termination of group
health plan benefits to the extent authorized by and consistent with 29 U.S.C. §
1161 et seq. (commonly known as “COBRA”), with the cost of the regular premium
for such benefits shared in the same relative proportion by the Company and the
Executive as in effect on the date of termination (provided that the Company
shall not be required to pay any portion of the premium if such payment would
result in penalty taxes imposed on the Company), (iii) a

5

--------------------------------------------------------------------------------

 

Pro Rata Cash Bonus (provided, that, if the Executive’s employment is terminated
pursuant to this Section 4.4 on or within twelve (12) months following a
Change-in-Control (as such term is defined in the vTv Plan), the Executive shall
receive, instead of a Pro Rata Cash Bonus, payment of his Cash Bonus) paid at
the time and in the manner such Cash Bonus is paid to other executives receiving
such bonus payment, and (iv) a Cash Bonus for the year prior to the year in
which the Executive is so terminated if at the time of termination the Executive
has earned a Cash Bonus payment for such prior year and such Cash Bonus has not
yet been paid, which prior year Cash Bonus will be paid at the time and in the
manner such prior year Cash Bonus is paid to other executives receiving such
prior year Cash Bonus.  The Executive shall have no further rights to any
compensation or any other benefits under this Agreement.  For purposes of this
Agreement, “Good Reason” means, without the advance written consent of the
Executive: (i) a reduction in Base Salary, (ii) a material and continuing
reduction in the Executive’s responsibilities or (iii) if on or during the 12
month period following a Change-in-Control, the Executive is required to
relocate to a principal place of employment which increases his one way commute
by more than 50 miles; provided, that, a termination by the Executive for Good
Reason under clauses (i), (ii) or (iii) shall be effective only if the Executive
provides the Company with written notice specifying the event which constitutes
Good Reason within thirty (30) days following the occurrence of such event or
date the Executive became aware or should have become aware of such event and
the Company fails to cure the circumstances giving rise to Good Reason within 30
days after such notice.

4.5Termination by the Executive other than for Good Reason.  The Executive is
required to provide the Company with 30 days’ prior written notice of
termination to the Company.  Subject to Section 4.4, upon termination of
employment by the Executive, the Term shall terminate and the Executive shall
receive any Base Salary earned but not paid prior to such termination and shall
have no further rights to any compensation (including any Base Salary or Cash
Bonus) or any other benefits under this Agreement, except to the extent already
earned and vested as of the day immediately prior to such termination.

4.6Release.  Notwithstanding any other provision of this Agreement to the
contrary, the Executive acknowledges and agrees that any and all payments, other
than payment of any accrued and unpaid Base Salary to which the Executive is
entitled under this Section 4 are conditioned upon and subject to the
Executive’s execution of a general waiver and release (for the avoidance of
doubt, the Restrictive Covenants shall survive the termination of this
Agreement), in such form as may be prepared by the Company of all claims, except
for such matters covered by provisions of this Agreement which expressly survive
the termination of this Agreement.  Notwithstanding anything to the contrary,
the severance payments and benefits are conditioned on the Executive’s
execution, delivery and nonrevocation of the general waiver and release of
claims within fifty-five (55) days following the Executive’s termination of
employment (the “Release Condition”).  Payments and benefits of amounts which do
not constitute nonqualified deferred compensation and are not subject to Section
409A (as defined below) shall commence five (5) days after the Release Condition
is satisfied and payments and benefits which are subject to Section 409A shall

6

--------------------------------------------------------------------------------

 

commence on the 60th day after termination of employment (subject to further
delay, if required pursuant to Section 4.7.2 below) provided that the Release
Condition is satisfied.

4.7Section 409A.

4.7.1This Agreement is intended to satisfy the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code,” and such section,
“Section 409A”) with respect to amounts, if any, subject thereto and shall be
interpreted and construed and shall be performed by the parties consistent with
such intent.  If either party notifies the other in writing that one or more
provisions of this Agreement contravenes any Treasury Regulations or guidance
promulgated under Section 409A or causes any amounts to be subject to interest,
additional tax or penalties under Section 409A, the parties shall agree to
negotiate in good faith to make amendments to this Agreement as the parties
mutually agree, reasonably and in good faith are necessary or desirable, to (i)
maintain to the maximum extent reasonably practicable the original intent of the
applicable provisions without violating the provisions of Section 409A or
increasing the costs to the Company of providing the applicable benefit or
payment and (ii) to the extent possible, to avoid the imposition of any
interest, additional tax or other penalties under Section 409A upon the parties.

4.7.2To the extent the Executive would otherwise be entitled to any payment or
benefit under this Agreement, or any plan or arrangement of the Company or its
Affiliates, that constitutes a “deferral of compensation” subject to Section
409A and that, if paid during the six (6) months beginning on the date of
termination of the Executive’s employment, would be subject to the Section 409A
additional tax because the Executive is a “specified employee” (within the
meaning of Section 409A and as determined by the Company), the payment or
benefit will be paid or provided to the Executive on the earlier of the first
day following the six (6) month anniversary of the Executive’s termination of
employment or death.

4.7.3Any payment or benefit due upon a termination of the Executive’s employment
that represents a “deferral of compensation” within the meaning of Section 409A
shall be paid or provided to the Executive only upon a “separation from service”
as defined in Treas. Reg. § 1.409A-1(h).  Each payment made under this Agreement
shall be deemed to be a separate payment for purposes of Section 409A.  Amounts
payable under this Agreement shall be deemed not to be a “deferral of
compensation” subject to Section 409A to the extent provided in the exceptions
in Treasury Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”) and (b)(9)
(“separation pay plans,” including the exception under subparagraph (iii)) and
other applicable provisions of Treasury Regulation § 1.409A-1 through A-6.

4.7.4Notwithstanding anything to the contrary in this Agreement, any payment or
benefit under this Agreement or otherwise that is exempt from Section 409A
pursuant to Treasury Regulation § 1.409A-1(b)(9)(v)(A)

7

--------------------------------------------------------------------------------

 

or (C) (relating to certain reimbursements and in-kind benefits) shall be paid
or provided to the Executive only to the extent that the expenses are not
incurred, or the benefits are not provided, beyond the last day of the second
calendar year following the calendar year in which the Executive’s “separation
from service” occurs; and provided further that such expenses are reimbursed no
later than the last day of the third calendar year following the calendar year
in which the Executive’s “separation from service” occurs.  To the extent any
expense reimbursement or the provision of any in-kind benefit is determined to
be subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise), the amount of any such expenses eligible for reimbursement, or the
provision of any in-kind benefit, in one calendar year shall not affect
provision of in-kind benefits or expenses eligible for reimbursement in any
other calendar year (except for any life-time or other aggregate limitation
applicable to medical expenses), and in no event shall any expenses be
reimbursed after the last day of the calendar year following the calendar year
in which the Executive incurred such expenses, and in no event shall any right
to reimbursement or the provision of any in-kind benefit be subject to
liquidation or exchange for another benefit.

5.Restrictive Covenant Acknowledgments; Reasonableness.

The Executive acknowledges that (i) his employment and job duties for the
Company, including under this Agreement, have resulted and will continue to
result in the Executive’s access and exposure to, and familiarity with,
Confidential Information (as such term is defined in Section 9 of this
Agreement) and that the disclosure or unauthorized use of such Confidential
Information by the Executive will injure the Company’s business; (ii) the
Company’s business would suffer great competitive harm if its Confidential
Information should be disclosed to its competitors or to the general public, and
the Company would also suffer great harm if the Executive were to exploit the
relationships which have been established with the Company’s customers for the
benefit of a competitor; (iii) the Company is entering into this Agreement in
order to prevent the disclosure of trade secrets and other competitively
sensitive information relating to the Company’s business, and in order to
facilitate and induce the disclosure of Confidential Information among employees
of the Company with the assurance that such information will not be used in
unfair competition against the Company; (iv) he has had the opportunity to be
represented by counsel in the negotiation and execution of this Agreement; and
(v) that the covenants set forth in Sections 6 through 12 of this Agreement are
reasonable in terms of duration, scope and area restrictions and are necessary
for the protection of the legitimate business interests of the Company and its
Affiliates.  If, at the time of enforcement of such covenants, a court shall
hold that the duration, scope or area restrictions stated therein are
unreasonable under circumstances then existing, the Executive and the Company
agree that the maximum duration, scope or area reasonable under such
circumstances shall be substituted for the stated duration, scope or area and
that the court shall be allowed and directed to revise the covenants to cover
the maximum period, scope and area permitted by applicable law.  For purposes of
Sections 5 through 10, 12, and 13 of this Agreement, the term “Company” shall
include the Company, its Subsidiaries and its Affiliates.

8

--------------------------------------------------------------------------------

 

 

6.

Covenants Relating to Ownership of Notes, Records and Documents.

All memoranda, notes, records and other documents (and copies thereof), whether
in hard copy or electronic format, made or compiled by the Executive or made
available to the Executive during his employment concerning the business of the
Company, including, without limitation, all technical or scientific data, ideas,
intellectual property, records, notes, experiment books, bidding data and other
technical material of the Company shall be the Company’s property; provided,
that, the Executive shall be entitled to keep a copy of this Agreement and
compensation and benefit plans to which the Executive is entitled to receive
benefits thereunder.  All such property shall be delivered to Company on the
date of termination of the Executive’s employment or upon request at any time by
the Company, regardless of whether such property contains Confidential
Information.  

7.Non-Solicitation Covenants.

7.1During (i) the Executive’s employment with the Company and (ii) for a period
of three (3) years following termination of the Executive’s employment for any
reason (the “NS Restricted Period”), the Executive shall not, directly or
indirectly, solicit, divert or take away (or attempt to solicit, divert or take
away) the business of any client, customer or supplier of the Company (each such
party, a “Restricted Party”) or encourage any Restricted Party to cease doing
business with the Company or to reduce the amount of business such Restricted
Party does with the Company.

7.2Executive shall not, for the duration of the NS Restricted Period, directly
or indirectly, solicit or encourage (or cause to be solicited or encouraged) any
person who (i) is an employee of, or consultant then under contract with, the
Company or (ii) who was an employee of, or consultant with, the Company within
the six-month period preceding such solicitation, to cease employment with, or
the provision of services to, the Company.

8.Noncompetition Covenant.

In support of the Executive’s commitment to maintain the confidentiality of the
Company’s Confidential Information, (i) during the Executive’s employment with
the Company and (ii) for a period of two (2) years following termination of the
Executive’s employment for any reason (the “NC Restricted Period”), the
Executive shall not, directly or indirectly, (a) enter the employ of, or render
services to (including as a salesperson, consultant or in strategic planning
role), any “Competing Business” within the “Territory” (as such terms are
defined below), (b) engage in any Competing Business within the Territory for
his own account, or (c) become interested in a Competing Business within the
Territory as a partner, shareholder (whether or not a controlling shareholder),
director, officer, principal, agent, trustee, or in any other relationship or
capacity.  For purposes of this Agreement, “Competing Business” shall be defined
as any business that engages in clinical research in drug development; provided,
however, that

9

--------------------------------------------------------------------------------

 

this definition shall only apply to clinical research and development activities
which involve products and services similar to those provided by the Company
during the Term or which, during the Term, the Company anticipates providing;
provided, that, as applied to conduct by the Executive following the Term, a
Competing Business shall only include such activities that the Company was
engaged in, or that the Company anticipated engaging in, as of the last day of
the Term.  For purposes of this Agreement, “Territory” shall be defined as each
and all of the geographic areas and locations where (x) the Company carries on
or transacts its business, (y) the Company sells or markets its products or
services, or (z) the Company’s customers are located.

9.Covenant Not to Disclose Confidential Information.

The Executive agrees that he has not and shall not, at any time during or after
the Term, use, reveal or divulge (i) any trade secrets (as defined under
applicable state law), (ii) any other confidential information, including
business plans, customer information, formulae, financial information, pricing
information, technical scientific data, technical processes, clinical or
pre-clinical data, protocols, research projects, results, information technology
programs or processes, database, or other information which the Company deems to
be confidential or commercially sensitive, or (iii) any material confidential
information whatsoever concerning any director, officer, employee, shareholder,
partner, customer or agent of the Company or their respective family members
learned by the Executive heretofore or hereafter (clauses (i) through (iii),
collectively, “Confidential Information”).  

10.Non-disparagement Covenant.

Executive agrees that, during the Executive’s employment with the Company and at
all times thereafter, the Executive shall not issue, circulate, publish or utter
any false or disparaging statements, remarks or rumors about the Company or the
customers, employees, directors, managers, officers, products, partners,
shareholders or services of the Company; provided, that, nothing herein shall
prohibit the Executive from providing truthful testimony if such testimony is
required by law.

11.Inventions Covenant.

11.1During the course of employment, the Executive agrees to promptly disclose
in confidence to the Company all inventions, improvements, designs, original
works of authorship, formulae, processes, algorithms, compositions of matter,
computer software programs, databases, mask works, and trade secrets
(“Inventions”) that the Executive makes or conceives or first reduces to
practice or creates, either alone or jointly with others, whether or not in the
course of his employment, and whether or not such Inventions are patentable,
copyrightable, or protectable as trade secrets.  

11.2The Executive understands that, under copyright laws, any copyrightable
works prepared by the Executive within the course and scope of his employment is
“works for hire.”  Consequently, the Company will be considered the author and
owner of such works.

10

--------------------------------------------------------------------------------

 

11.3The Executive agrees that all Inventions that (a) are developed using
equipment, supplies, facilities or trade secrets of the Company, (b) result from
work performed by the Executive for the Company, or (c) relate to the Company’s
business or current or anticipated research and development, will be the sole
and exclusive property of the Company.  The Executive hereby assigns and agrees
to transfer to the Company any and all intellectual property, including all
intellectual property rights, registrations, trade secrets rights as well as
worldwide rights in any intellectual property or other forms of protection.

11.4The Executive also waives and agrees never to assert any “Moral Rights” the
Executive might have in or with respect to any Invention even after the
Executive leaves the Company.  “Moral Rights” means any right (or similar right
existing under the judicial or statutory law of any country or treaty) to claim
authorship of any Invention, to object or prevent modification of any Invention,
or to withdraw from circulation or to control the publication distribution of
any Invention.

11.5The Executive agrees to execute, acknowledge, make and deliver to Company or
its attorneys, without additional compensation, but without expense to the
Executive, any and all instruments, including, without limitation, United States
and foreign patent applications, trademark and copyright applications,
applications for securing, protecting or registering any property rights
embraced within this Agreement, powers of attorney, assignments, oaths or
affirmations, supplemental oaths and sworn statements, and to do any and all
lawful acts that, in the judgment of the Company or its attorneys, may be
necessary or desirable to vest in or secure for, or maintain for the benefit of,
the Company, adequate patent and other property rights in the United States and
all foreign countries with respect to any and all such Inventions.

11.6The Executive has attached hereto a list describing all inventions, original
works of authorship, developments, improvements, and trade secrets which were
made by the Executive prior to employment with the Company (collectively
referred to as “Prior Inventions”), which belong to the Executive, which relate
to the Company’s proposed business, products or research and development, and
which are not assigned to the Company hereunder; or, if no such list is
attached, the Executive represents that there are no such Prior Inventions.  The
Executive agrees that he will not incorporate, or permit to be incorporated, any
Prior Invention owned by the Executive or in which he has an interest into a
Company product or process without the Company’s prior written
consent.  Notwithstanding the foregoing sentence, if, in the course of the
Executive’s employment, the Executive incorporates into a Company product or
process a Prior Invention owned by the Executive or in which he has an interest,
the Company is hereby granted and shall have a nonexclusive, royalty-free,
irrevocable, perpetual, worldwide license to make, have made, modify, use and
sell such Prior Invention as part of or in connection with such product or
process.

12.Property of the Company.

The Executive acknowledges that from time to time in the course of providing
services pursuant to this Agreement he shall have the opportunity to inspect and
use certain

11

--------------------------------------------------------------------------------

 

property, both tangible and intangible, of the Company, and the Executive hereby
agrees that said property shall remain the exclusive property of the Company,
and the Executive shall have no right or proprietary interest in such property,
whether tangible or intangible, including, without limitation, the Company’s
customer and supplier lists, contract forms, books of account, computer programs
and similar property.  The Executive acknowledges and agrees that he has no
expectation of privacy with respect to the Company’s telecommunications,
networking or information processing systems (including, without limitation,
files, e-mail messages and voice messages) and that the Executive’s activity and
any files or messages on or using any of those systems may be monitored at any
time without notice.  The Executive further agrees that any property situated on
the Company’s premises and owned by the Company, including disks and other
storage media, filing cabinets or other work areas, is subject to inspection by
Company personnel without notice.

 

13.Remedies.

13.1The Executive and the Company agree and acknowledge that any breach or
threatened breach of this Agreement by the Executive would result in continuing
material and irreparable harm and injury to the Company and/or its Affiliates,
and because either (i) money damages will not provide an adequate remedy to the
Company or (ii) it would be difficult or impossible to establish the full
monetary value of such damages, the Company shall be entitled to equitable
relief (including, without limitation, specific performance, account for
profits, or injunctive relief) in the event of the Executive’s breach or
threatened breach of this Agreement.  Any equitable relief is in addition to any
other available remedy, including, damages.  In connection with the bringing of
any legal or equitable action for the enforcement of this Agreement, the Company
shall be entitled to recover, regardless of whether the Company seeks equitable
relief, and regardless of the nature of the relief afforded, such reasonable
attorneys’ fees and expenses as the Company may incur in such legal action.    

13.2In addition to any other remedy which may be available (i) at law or in
equity or (ii) pursuant to any other provision of this Agreement, the continued
payments by the Company of Base Salary and the regular premium for group health
benefits pursuant to Section 4.4 (as modified by Section 2.2, if applicable)
will cease as of the date on which such violation first occurs.  In addition, if
the Executive breaches any of the Restrictive Covenants and the Company obtains
injunctive relief with respect thereto (that is not later reversed or otherwise
terminated or vacated by judicial order), the period during which the Executive
is required to comply with that particular covenant shall be extended by the
same period that the Executive was in breach of such covenant prior to the
effective date of such injunctive relief.

13.3Notwithstanding anything to the contrary contained herein, nothing in this
Agreement shall prohibit Executive from reporting possible violations of federal
law or regulation to or otherwise cooperating with or providing information
requested by any governmental agency or entity, including, but not limited to,
the Department of Justice, the Securities and Exchange Commission, the United
States Congress, any state legislative and executive agency, and any agency
Inspector General, or making other disclosures that are protected under the
whistleblower provisions of

12

--------------------------------------------------------------------------------

 

federal law or regulation. Executive does not need the prior authorization of
the Company to make any such reports or disclosures and Executive is not
required to notify the Company that Executive has made such reports or
disclosures.

14.Executive Representation.  The Executive hereby represents and warrants that
(i) the execution, delivery and performance of this Agreement by the Executive
does not and will not conflict with, breach, violate, or cause a default under
any agreement, contract, or instrument to which the Executive is a party or any
judgment, order, or decree to which the Executive is subject and (ii) the
Executive is not a party or bound by any other employment agreement,
noncompetition agreement, or confidentiality agreement with any other person or
entity, other than the Company.  The Executive further represents that he shall
provide a copy of this Agreement to any new employer during the Term and for
three (3) years thereafter and that the Company shall have a right to provide a
copy of this Agreement to any new employer of the Executive during such
period.  

15.Notices.

All notices, requests, consents, and other communications required or permitted
to be given hereunder shall be in writing and shall be deemed to have been duly
given if delivered personally, sent by overnight courier or mailed first class,
postage prepaid, by registered or certified mail (notices mailed shall be deemed
to have been given on the date mailed), as follows (or to such other address as
either party shall designate by notice in writing to the other in accordance
herewith):

If to the Company, to:

vTv Therapeutics LLC
4170 Mendenhall Oaks Pwky
High Point, NC 27265
Attention:  Chief Financial Officer  


If to vTv, to:

vTv Therapeutics Inc.
4170 Mendenhall Oaks Pwky
High Point, NC 27265
Attention:  Chief Financial Officer  

If to the Executive, to:

Such address as shall most currently appear on the records of the Company.

13

--------------------------------------------------------------------------------

 

16.Governing Law; Dispute Resolution.

16.1It is the intent of the parties hereto that all questions with respect to
the construction of this Agreement and the rights and liabilities of the parties
hereunder shall be determined in accordance with the laws of the State of
Delaware, without regard to principles of conflicts of laws thereof that would
call for the application of the substantive law of any jurisdiction other than
the State of Delaware.

16.2Each party irrevocably agrees for the exclusive benefit of the other that
any and all suits, actions or proceedings relating to this Agreement (a
“Proceeding”) shall be maintained in either the courts of the State of Delaware
or the federal District Courts sitting in Wilmington, Delaware (collectively,
the “Chosen Courts”) and that the Chosen Courts shall have exclusive
jurisdiction to hear and determine or settle any such Proceeding and that any
such Proceedings shall only be brought in the Chosen Courts.  Each party
irrevocably waives any objection that it may have now or hereafter to the laying
of the venue of any Proceedings in the Chosen Courts and any claim that any
Proceedings have been brought in an inconvenient forum and further irrevocably
agrees that a judgment in any Proceeding brought in the Chosen Courts shall be
conclusive and binding upon it and may be enforced in the courts of any other
jurisdiction.

16.3Each of the parties hereto agrees that this Agreement involves at least
$100,000 and that this Agreement has been entered into in express reliance on
Section 2708 of Title 6 of the Delaware Code.  Each of the parties hereto
irrevocably and unconditionally agrees that (i) to the extent such party is not
otherwise subject to service of process in the State of Delaware, it will
appoint (and maintain an agreement with respect to) an agent in the State of
Delaware as such party’s agent for acceptance of legal process and notify the
other parties hereto of the name and address of said agent, (ii) service of
process may also be made on such party by pre-paid certified mail with a
validated proof of mailing receipt constituting evidence of valid service sent
to such party at the address set forth in Section 15 of this Agreement, as such
address may be changed from time to time pursuant hereto, and (iii) service made
pursuant to clause (i) or (ii) above shall, to the fullest extent permitted by
applicable law, have the same legal force and effect as if served upon such
party personally within the State of Delaware.

17.General.

17.1JURY TRIAL WAIVER.  THE PARTIES EXPRESSLY AND KNOWINGLY WAIVE ANY RIGHT TO A
JURY TRIAL IN THE EVENT ANY ACTION ARISING UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT WITH THE COMPANY IS LITIGATED OR HEARD
IN ANY COURT.

17.2Continuation of Employment.  Unless the parties otherwise agree in writing,
continuation of the Executive’s employment with the Company beyond the
expiration of the Term shall be deemed an employment “at will” and shall not be

14

--------------------------------------------------------------------------------

 

deemed to extend any of the provisions of this Agreement, and the Executive’s
employment may thereafter be terminated “at will” by the Executive or the
Company and the Executive will be entitled to fringe benefits which the
Executive is eligible to receive for so long as the Executive continues to be
employed with the Company and the Executive shall be eligible for severance in
accordance with the terms of the Company’s severance policy then in effect.
Notwithstanding the foregoing, the Executive shall be subject to the Restrictive
Covenants set forth in Sections 6 through 12 of this Agreement for the NC
Restricted Period, the NS Restricted Period, the Reduced NC Restricted Period,
or such other duration specified in the section of this Agreement applicable to
such Restrictive Covenant, as applicable.

17.3Headings.  The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.

17.4Entire Agreement.  This Agreement sets forth the entire agreement and
understanding of the parties relating to the Executive’s employment by the
Company, and supersedes all prior agreements, arrangements and understandings,
written or oral, relating to the Executive’s employment by the Company and its
Affiliates including, without limitation, effective as of the Effective Date,
the offer letter dated March 18, 2002, and any severance, retention, change in
control or similar types of benefits.  No representation, promise or inducement
has been made by either party that is not embodied in this Agreement, and
neither party shall be bound by or liable for any alleged representation,
promise or inducement not so set forth.  The parties hereto understand and agree
that, with respect to conduct occurring prior to the Term, the covenants in the
(i) Noncompetition, Nonsolicitation, and Nondisclosure Agreement by and between
the Executive and TransTech Pharma, Inc., dated as of February 9, 2012, and (ii)
Employment Agreement by and between Executive and vTv Therapeutics LLC, dated as
of July 16, 2015, shall apply, such agreements not being superseded or voided in
respect of their applicability to any such conduct.

17.5Assignment; Successors.  This Agreement, and the Executive’s rights and
obligations hereunder, may not be assigned by the Executive.  The Company may
assign its rights, together with its obligations, hereunder (i) to any Affiliate
or (ii) to third parties in connection with any sale, transfer or other
disposition of all or substantially all of the business or assets of the
Company; in any event the obligations of the Company hereunder shall be binding
on its successors or assigns, whether by merger, consolidation or acquisition of
all or substantially all of its business or assets.  For the avoidance of doubt,
the Company may assign this Agreement to vTv in connection with any internal
reorganization.

17.6Waiver.  This Agreement may be amended, modified, superseded, canceled,
renewed or extended and the terms or covenants hereof may be waived, only by a
written instrument executed by all of the parties hereto, or in the case of a
waiver, by the party waiving compliance.  The failure of either party at any
time or times to require performance of any provision hereof shall in no manner
affect the right at a later time to enforce the same.  No waiver by either party
of the breach of any term or

15

--------------------------------------------------------------------------------

 

covenant contained in this Agreement, whether by conduct or otherwise, in any
one or more instances, shall be deemed to be, or construed as, a further or
continuing waiver of any such breach, or a waiver of the breach of any other
term or covenant contained in this Agreement.

17.7Withholding Taxes.  The Company may withhold from any amounts payable under
this Agreement such federal, state, local and other taxes as may be required to
be withheld pursuant to any applicable law or regulation.

18.Subsidiaries and Affiliates.

18.1As used herein, the term “Subsidiary” shall mean any corporation or other
business entity controlled directly or indirectly by the corporation or other
business entity in question, and the term “Affiliate” shall mean and include any
corporation or other business entity directly or indirectly controlling,
controlled by or under common control with the corporation or other business
entity in question.

[Remainder of Page Intentionally Left Blank]

16

--------------------------------------------------------------------------------

Exhibit 10.1

ANNEX A

 

 




 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

VTV THERAPEUTICS LLC

 

By:

/s/ Rudy C. Howard
Name: Rudy C. Howard
Title:   Chief Financial Officer

 

 

For purposes of Sections 3.2.2 and 3.2.3 hereof, only:

 

VTV THERAPEUTICS INC.

 

By:

/s/ Rudy C. Howard
Name: Rudy C. Howard
Title:   Chief Financial Officer

/s/ Stephen L. Holcombe
Stephen L. Holcombe

 

 

 

 

18